 



Exhibit 10.39
CHANGE IN TERMS AGREEMENT

                              Principal   Loan Date   Maturity   Loan No.   Call
/ Coll       Officer     $22,000,000.00   12-14-2005   09-05-2006   202359   510
/ 055   Account   PLL   Initials   References in the shaded area are for
Lender’s use only and do not limit the applicability of this document to any
particular loan or item.
Any item above containing ***** has been omitted due to text length limitations
 

Borrower:
  Syntax Corporation   Lender:   Preferred Bank
 
  Syntax Groups Corporation       Diamond Bar
 
  20480 E. Business Parkway       1373 S. Diamond Bar Blvd.
 
  City of Industry, CA 91789       Diamond Bar, CA 91765  

         
Principal Amount: $22,000,000.00
  Initial Rate: 7.750%   Date of Agreement: December 14, 2005

DESCRIPTION OF EXISTING INDEBTEDNESS. A line of credit facility as evidenced by
a Promissory Note and by a Business Loan and Security Agreement dated as of
September 28, 2005 in the original Principal Amount of $20,000,000.00 executed
by Borrower in favor of Lender.
DESCRIPTION OF CHANGE IN TERMS. The total commitment of this facility is hereby
TEMPORARILY Increased from $20,000,000.00 to $22,000,000.00. The $2,000,000.00
increase is for the sublimit for Trust Receipts ONLY thereby temporarily
increasing the sublimit of $5,000,000.00 for trust receipts, as set forth in
Sections 2.1(f), to $7,000,000.00, but subject to all other terms and conditions
of the Business Loan and Secuirty Agreement. On February 27, 2006, the line will
revert to it’s original amount of $20,000,000.00 and the trust receipts sublimit
will revert back to a maximum of $5,000,000.00. All other terms and conditions
shall remain the same.
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
BUSINESS LOAN AND SECURITY AGREEMENT. Reference is hereby made to that certain
Business Loan and Security Agreement dated as of September 28, 2005 for
additional terms and conditions. All references in the Business Loan and
Security Agreement to “Obligations” shall include the obligations evidenced by
this Agreement.
SUPPORTING DOCUMENTS. This loan is supported by five Commercial Guarantys.
PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
CHANGE IN TERMS SIGNERS:
SYNTAX CORPORATION

                     
By:
       James Ching Hua Li       By:        Thomas Man Kit Chow    
 
                   
 
       James Ching Hua Li, President of                Thomas Man Kit Chow,
Secretary    
 
       Syntax Corporation                of Syntax Corporation    

SYNTAX GROUPS CORPORATION

                     
By:
       James Ching Hua Li       By:        Thomas Man Kit Chow    
 
                   
 
       James Ching Hua Li, President of                Thomas Man Kit Chow,
Secretary    
 
       Syntax Corporation                of Syntax Corporation    

 